


TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
(as amended July 30, 2012)
The following constitute the provisions of the Employee Stock Purchase Plan of
Trimble Navigation Limited.
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, although the
Company makes no undertaking nor representation to maintain such qualification.
In addition, this Plan document authorizes the grant of options under a
non-423(b) component to the Plan which do not qualify under Section 423(b) of
the Code pursuant to rules, procedures or sub-plans adopted by the Board (or a
committee authorized by the Board) designed to achieve tax, securities law
compliance or other Company objectives.
2. Definitions.
(a) “Board” shall mean the Board of Directors of the Company.
(b) “Brokerage Account” means the general securities brokerage account, or such
other account or record determined appropriate by the Company, established and
maintained for the Plan with any entity selected by the Company, in its
discretion, to assist in the administration of, and purchase of shares under the
Plan.
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d) “Common Stock” shall mean the Common Stock of the Company.
(e) “Code Section 423(b) Plan Component” means the component of this Plan which
is designed to meet the requirements set forth in Section 423(b) of the Code.
The provisions of the Code Section 423(b) Plan Component shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.
(f) “Company” shall mean Trimble Navigation Limited.
(g) “Compensation” shall mean all regular straight time gross earnings,
commissions, overtime, shift premium, lead pay and other similar compensation,
but excluding bonuses resulting from any profit sharing plans, automobile
allowances, relocation and other non-cash compensation. Unless determined
otherwise by the Board (or a committee authorized by the Board), “Compensation”
shall not include incentive bonuses.
(h) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, or one of its Subsidiaries, provided that
such leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.
(i) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan. The Board (or a committee

1



--------------------------------------------------------------------------------




authorized by the Board) will determine whether employees of any Designated
Subsidiary shall participate in the Code Section 423(b) Plan Component or in any
separate offering thereunder, or the Non-423(b) Plan Component.
(j) “Employee” shall mean any person, including an officer, who is an employee
of the Company or a Designated Subsidiary. The Board (or a committee authorized
by the Board) shall have the discretion to limit offerings under the Plan to
employees of the Company or a Designated Subsidiary whose customary employment
with the Company or a Designated Subsidiary is at least twenty (20) hours per
week and more than five (5) months in any calendar year, provided that these
eligibility requirements are applied uniformly to employees offered
participation in the Code Section 423(b) Plan Component of the Plan or in any
separate offering thereunder.
(k) “Enrollment Date” shall mean the first day of each Offering Period.
(l) “Exercise Date” shall mean the last day of each Offering Period.
(m) “Maximum Offering” shall mean, with respect to some or all participants in
the Non-423(b) Plan Component, a maximum number or value of shares of the Common
Stock made available for purchase in a specified period (e.g., a 12-month
period) in specified countries, locations or to Employees of specified
Designated Subsidiaries. Such maximum shall be determined by the Board (or a
committee authorized by the Board) in such a manner as to avoid securities
filings, to achieve certain tax results or to meet other Company objectives.
(n) “Non-423(b) Plan Component” means a component of this Plan which does not
meet the requirements set forth in Section 423(b) of the Code, as amended.
(o) “Offering Period” shall mean a period of six (6) months during which an
option granted pursuant to the Plan may be exercised, or different period as
determined by the Board, provided no Offering Period exceeds twenty-seven (27)
months. Notwithstanding the foregoing, the first Offering Period shall commence
August 15, 1988 and end December 31, 1988 and the Offering Period commencing
July 1, 2006 shall end February 28, 2007.
(p) “Option Price” shall mean the lower of (i) eighty-five percent (85%) of the
fair market value of a share of the Common Stock on the Enrollment Date or (ii)
eighty-five percent (85%) of the fair market value of a share of the Common
Stock on the Exercise Date unless the Board (or a committee authorized by the
Board) sets an option price higher than this amount.
(q) “Plan” shall mean this Amended and Restated Employee Stock Purchase Plan, as
set forth in this document and as hereafter amended from time to time, which
includes a Code Section 423(b) Plan Component and a Non-423(b) Plan Component.
(r) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
3. Eligibility.
(a) Any Employee as defined in paragraph 2 who is employed by the Company or a
Designated Subsidiary at the time that the subscription agreement is required to
be submitted for a given Offering

2



--------------------------------------------------------------------------------




Period is eligible to participate in the Plan for that Offering Period (subject
to paragraph 10 below). However, the Board (or a committee authorized by the
Board) shall have the discretion to set a minimum waiting period for Employees
to become eligible to participate in an Offering Period provided that period is
not more than two (2) years after employment with the Company or a Designated
Subsidiary begins. However, notwithstanding the foregoing, for purposes of the
first Offering Period only, any Employee defined in paragraph 2 who was employed
by the Company or one of its Subsidiaries as of August 9, 1988 shall be eligible
to participate in the Plan.
(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) which permits his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) for each calendar year in which such option is
both outstanding and exercisable (or other such limit, as may be set by the
Board, in its discretion, within the parameters of Section 423(b)(8) of the Code
and the regulations issued thereunder).
4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on or about January 1 and July 1
of each year; provided, however, that the first Offering Period shall commence
on or about August 15, 1988. Effective in 2007 and thereafter new Offering
Periods shall commence on or about March 1 and September 1 of each year. The
Plan shall continue thereafter until terminated in accordance with paragraph 19
hereof. Subject to the shareholder approval requirements of paragraph 19, the
Board shall have the power to change the commencement or duration of Offering
Periods with respect to future offerings without shareholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected. The Board (or a committee
authorized by the Board) may decide that for administrative reasons, the payroll
deductions related to the last pay date during the Offering Period will not be
applied to the purchase of shares for that particular Offering Period, but
instead will be either rolled over to the following Offering Period (provided
that the participant is participating in the following Offering Period),
provided that such rollover of payroll deductions is applied uniformly to
employees offered participation in the Code Section 423(b) Plan Component of the
Plan or in any separate offering thereunder or refunded to the participant.
5. Participation.
(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form required by
the Company and filing it with the Company (or third party designated by the
Company) by the time specified by the Company, as set forth in the subscription
agreement, unless a later time for filing the subscription agreement is set by
the Board (or a committee authorized by the Board) for all eligible Employees
with respect to a given Offering Period.
(b) A participant’s authorized payroll deductions shall be deducted from each
paycheck paid during an Offering Period and shall continue until changed by the
participant, as provided in paragraph 10 or by amendment or termination of this
Plan.

3



--------------------------------------------------------------------------------




6. Payroll Deductions.
(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each payday during the Offering
Period in an amount not exceeding ten percent (10%) of the Compensation which he
receives on each payday during the Offering Period, and the aggregate of such
payroll deductions during the Offering Period shall not exceed ten percent (10%)
of the participant’s aggregate Compensation during said Offering Period.
(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.
(c) A participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or may decrease, but not increase, the rate of his or
her payroll deductions during the Offering Period (within the limitations of
paragraph 6(a)) by completing or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate. The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company’s receipt of the new subscription agreement. A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 10.
(d) Notwithstanding any provisions to the contrary in the Plan, the Board may
allow Employees to participate in the Plan via cash contributions instead of
payroll deductions if payroll deductions are not permitted under applicable
local law (and if the Employee is participating in the Non-423(b) Plan Component
if not permitted under Section 423 of the Code).
7. Grant of Option.
(a) On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period up to a number of whole and
fractional shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the lower of
(i) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Enrollment Date or (ii) eighty-five percent (85%)
of the fair market value of a share of the Company’s Common Stock on the
Exercise Date; provided that in no event shall an Employee be permitted to
purchase during each Offering Period more than a number of shares determined by
dividing $12,500 by the fair market value of a share of the Company’s Common
Stock on the Enrollment Date, and provided further that such purchase shall be
subject to the limitations set forth in paragraphs 3(b) and 12 hereof. Exercise
of the option shall occur as provided in paragraph 8, unless the participant has
withdrawn pursuant to paragraph 10, and shall expire on the last day of the
Offering Period. Fair market value of a share of the Company’s Common Stock
shall be determined as provided in paragraph 7(b) herein.
(b) The fair market value of Common Stock on a given date shall be determined by
the Board in its discretion; provided, however, that where there is a public
market for the Common Stock, the fair market value per share shall be the
closing price of the Common Stock for such date, as reported by the NASDAQ
National Market System, or, in the event the Common Stock is listed on a
different stock exchange, the fair market value per share shall be the closing
price on such exchange on such date, as reported in the Wall Street Journal, or
if no sales occurred on such date, then on the date immediately prior to such
date on which sales prices are reported.

4



--------------------------------------------------------------------------------




8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10 below, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date, and the maximum number of whole
and fractional shares subject to the option shall be purchased for such
participant at the applicable option price with the accumulated payroll
deductions in his or her account. The shares purchased hereunder will be
credited to the Brokerage Account. Any payroll deductions accumulated in a
participant’s account which are not used to purchase shares shall either remain
in the participant’s account for the subsequent Offering Period, subject to an
earlier withdrawal as provided in paragraph 10 or will be automatically refunded
to the participant. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.
9. Delivery. A participant hereunder may elect at any time on a form acceptable
to the Company to have all or part of the shares credited to the Brokerage
Account on his or her behalf sold at participant’s expense and cash paid to
participant. A participant under the Code Section 423(b) Plan Component
hereunder may elect, at any time after two (2) years following the Exercise Date
of any Offering Period and on a form acceptable to the Company, to have all or
part of the shares purchased with respect to such Offering Period and credited
to the Brokerage Account on his or her behalf transferred to the participant’s
individual brokerage account established at the participant’s expense.
10. Withdrawal; Termination of Employment.
(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company (or third
party designated by the Company) in the form required by the Company. All of the
participant’s payroll deductions credited to his or her account will be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period. If a participant withdraws from an Offering Period, payroll
deductions will not resume at the beginning of the succeeding Offering Period
unless the participant delivers to the Company a new subscription agreement.
(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date for any reason, including retirement or death, (i) the
payroll deductions credited to such participant’s account during the Offering
Period but not yet used to exercise the option will be returned to such
participant or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and such participant’s option will be
automatically terminated, and (ii) the participant’s interest in the Brokerage
Account shall be liquidated in the following manner. As part of the procedure to
liquidate the participant’s interest in the Brokerage Account, the participant
may elect in writing, on a form acceptable to the Company and received by the
designated person at the Company within thirty (30) days of the termination, to
have the number of shares credited to the Brokerage Account on behalf of the
participant sold at the participant’s expense and cash paid to the participant,
or to have such shares transferred to the participant’s individual brokerage
account established at the participant’s expense. If the participant does not
request a sale or transfer by the deadline set forth above or requests to
receive a stock certificate, a certificate for the shares credited to the
Brokerage Account on his or her behalf will be issued to the participant.
(c) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding

5



--------------------------------------------------------------------------------




Offering Periods which commence after the termination of the Offering Period
from which the participant withdraws.
11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Company, for participants in the Non-423(b) Plan Component (or
the Code Section 423(b) Plan Component if permitted under Code Section 423).
12. Stock.
(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 19,500,000 shares, subject to adjustment upon
changes in capitalization of the Company as provided in paragraph 18. If on a
given Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan or the
Maximum Offering, if any, the Company shall make a pro rata allocation of the
shares remaining available for purchase in as uniform a manner as shall be
practicable and as it shall determine to be equitable. The pro rata allocation
shall be limited, in the case of exceeding the Maximum Offering, to those
participants in the countries, locations or Designated Subsidiaries in the
specified Maximum Offering.
(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.
(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.
13. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Board who
are eligible Employees are permitted to participate in the Plan.
14. Designation of Beneficiary.
(a) If permitted by the Board (or a committee authorized by the Board), a
participant may file a written designation of a beneficiary who is to receive
any shares and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option,
if permitted by the Board (or a committee authorized by the Board).
(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor, administrator or personal representative of the estate of
the participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its discretion, may deliver such
shares and/or cash to the spouse or to any one or more dependents or relatives
of the participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

6



--------------------------------------------------------------------------------




15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with paragraph 10.
16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.
17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees
semi-annually promptly following the Exercise Date, which statements will set
forth the amounts of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.
18. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under the
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, any Offering Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in paragraph 10 hereof.
19. Amendment or Termination. The Board may, at any time and for any reason,
terminate or amend the Plan. Except as provided in paragraph 18, no such
termination can adversely affect options previously granted, provided that an
Offering Period may be terminated by the Board on any Exercise Date if the

7



--------------------------------------------------------------------------------




Board determines that the termination of the Plan is in the best interests of
the Company and its shareholders. In addition, to the extent necessary to comply
with Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain shareholder approval in
such a manner and to such a degree as so required.
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the manner
and degree required under the applicable state and federal tax and securities
laws.
22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23. Tax Withholding. The Company or any Subsidiary, as appropriate, shall have
the authority and the right to deduct or withhold, or require an Employee to
remit to the Company or one of its Subsidiaries, an amount sufficient to satisfy
U.S. federal, state, and local taxes and taxes imposed by jurisdictions outside
of the United States (including income tax, social insurance contributions,
payment on account and any other taxes that may be due) required by law to be
withheld with respect to any taxable event concerning an Employee arising as a
result of his or her participation in the Plan or to take such other action as
may be necessary in the opinion of the Company or a Subsidiary, as appropriate,
to satisfy withholding obligations for the payment of taxes. The Board (or a
committee authorized by the Board) may in its discretion and in satisfaction of
the foregoing requirement, allow a participant to elect to have the Company
withhold shares otherwise issuable at exercise (or allow the return of shares)
having a fair market value equal to the sums required to be withheld. No shares
shall be delivered hereunder to any Employee until the Employee or such other
person has made arrangements acceptable to the Company for the satisfaction of
these tax obligations with respect to any taxable event concerning the
Employee’s participation in the Plan.
24. No Right to Employment or Services. Nothing in the Plan or any subscription
agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Employee’s employment at any time, nor confer
upon any Employee any right to continue in the employ of the Company or any
Subsidiary.

8



--------------------------------------------------------------------------------




25. Code Section 409A. The Code Section 423(b) Plan Component is exempt from the
application of section 409A of the Code. The Non-423(b) Plan Component is
intended to be exempt from section 409A of the Code under the short-term
deferral exception and any ambiguities in the Plan shall be construed and
interpreted in accordance with such intent. In furtherance of this interest, any
provision in the Plan to the contrary notwithstanding, if the Board determines
that an option to purchase Common Stock granted under the Plan may be subject to
section 409A of the Code or that any provision in the Plan would cause an option
under the Plan to be subject to section 409A of the Code, the Board may amend
the terms of the Plan and/or of an outstanding option granted under the Plan, or
take such other action the Board determines is necessary or appropriate, in each
case, without the participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with section 409A of the Code, but only to the extent any such
amendments or action by the Board would not violate section 409A of the Code.
Anything in the foregoing to the contrary notwithstanding, the Company shall
have no liability to a participant or any other party if the option to purchase
Common Stock under the Plan that is intended to be exempt from or compliant with
section 409A of the Code is not so exempt or compliant or for any action taken
by the Board or a committee appointed by the Board with respect thereto. The
Company makes no representation that the option to purchase Common Stock under
the Plan is compliant with section 409A of the Code.
26. Term of Plan. The Plan shall continue in effect until September 30, 2018
unless sooner terminated under paragraph 19.
27. Governing Law; Severability. The Plan and all determinations made and
actions taken thereunder shall be governed by the internal substantive laws, and
not the choice of law rules, of the State of California and construed
accordingly, to the extent not superseded by applicable federal law. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.

9

